The plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county on a charge of incest, and was sentenced to serve a term of five years in the state penitentiary.
The trial was on June 8, 1928. On June 16, the court ordered a transcript of the record and proceedings without cost to defendant. The appeal was filed in this court in December, 1928. The appeal is by transcript. The transcript is not certified as a full, true, and correct transcript of the record. Sections 783 and 2777, Comp. Stat. 1921; Jones v. State, 9 Okla. Crim. 189,130 P. 1178.
The attempted appeal is dismissed. *Page 161